Citation Nr: 0612240	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of wounds, postoperative, left 
hand, with immobility of thumb and sensory loss, second and 
third fingers, with traumatic arthritis.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fragment wound, deltoid area, left 
posterior shoulder and arm.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension with hypertensive 
cardiovascular disease.

5.  Entitlement to a compensable rating for service-connected 
scar, above left knee, residual of fragment wound.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO via videoconference in January 
2006; a transcript is of record.  

At the January 2006 videoconference hearing, the veteran 
questioned whether his claim for an increased rating for 
service-connected diabetes mellitus, type II, was on appeal 
before the Board.  We note that service connection for 
diabetes mellitus, type II, as presumptively due to herbicide 
exposure, was established in a March 2002 rating decision 
(mailed in April 2002), and a 20 percent evaluation was 
assigned from April 2001.  In July 2002, the RO issued a 
rating decision which addressed the five issues currently on 
appeal to the Board.  In April 2003, the veteran submitted a 
notice of disagreement as to the July 2002 rating decision.  
The Board notes that, in addition to addressing the issues, 
the July 2002 rating decision lists the veteran's service-
connected and non-service-connected disabilities, including 
service-connected diabetes mellitus.  The July 2002 decision 
did not specifically address service-connected diabetes 
mellitus; therefore, the veteran's April 2003 notice of 
disagreement did not apply to service-connected diabetes 
mellitus, and that issue was not certified to the Board.  The 
veteran and his representative are free to bring the matter 
of his evaluation for diabetes before the RO.

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected hypertension with hypertensive 
cardiovascular disease is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment that 
causes occasional decrease in overall functioning due to 
recurrent anxiety, sleep impairment, intermittent self-
isolation, intrusive thoughts, and occasional memory 
impairment.  The veteran is able to maintain good personal 
hygiene, his communication is good, and he does not have any 
panic attacks.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of wounds, postoperative, left hand, with immobility of the 
thumb and sensory loss, second and third fingers, with 
traumatic arthritis is characterized by increased stiffness, 
muscle atrophy, and decreased strength in the thumb joint, 
numbness over the thumb, index, and middle fingers, and 
occasional swelling.  The veteran is unable to flex his thumb 
but he can flex all the tips of his other fingers to the 
palmar surface of the hand without any difficulty.  The 
residual scars are well-healed with no abnormalities.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected fragment 
wound, deltoid area, left posterior shoulder and arm, is 
characterized by intermittent, brief pain, mild muscle 
atrophy with no pain to deep palpation, some loss of muscle 
substance in the shoulder, and some loss of strength in the 
arm.  There is no stiffness, weakness, swelling, lack of 
endurance, or a history of dislocation or subluxation.  The 
veteran has demonstrated elevation to 180 degrees with marked 
pain at 180 degrees; abduction to 180 degrees with only 
discomfort; external rotation to 80 degrees with only 
discomfort; and internal rotation to 80 degrees with no 
discomfort.  

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residual 
scar, above the left knee, from a fragment wound is 21/2 inches 
long, very depressible, but well-healed with no 
abnormalities.  There is no pain to deep palpation and no 
redness.  The veteran has demonstrated normal range of motion 
in his knee as he demonstrated flexion to 140 degrees and 
extension to zero degrees with no pain or discomfort.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected residuals of wounds, 
postoperative, left hand, with immobility of thumb and 
sensory loss, second and third fingers, with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5010-5222 (2005).

3.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected fragment wound, deltoid area, 
left posterior shoulder and arm, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.72, 
Diagnostic Codes 5303, 7803 to 7805 (2005).

4.  The schedular criteria for a compensable evaluation for a 
service-connected scar above the left knee, residual of a 
fragment wound, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4118, Diagnostic Code 7802 to 7804 (2002 
& 2005), Diagnostic Codes 5260, 5261 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006)..

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In November 2001 and May 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.  The Board notes the 
November 2001 letter set forth the criteria for entitlement 
to service connection, but the veteran was not prejudiced by 
this omission because the May 2003 letter informed him of the 
evidence needed to substantiate a claim for an increased 
rating.  In addition, the discussions in the March 2004 
Statement of the Case (SOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

While the November 2001 and May 2003 letters did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertain[s] to his claim, the March 2004 SOC 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Together, the November 2001 and May 2003 letters and the 
March 2004 SOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (March 3, 
2006).  However, given the ample communications regarding the 
evidence necessary to establish his disability, we find that 
it is not prejudicial to decide the case now.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.  PTSD

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2005).  The veteran is currently rated 30 percent 
disabled under the general rating formula.  A 30 percent 
rating is warranted where there is an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgement, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The competent evidence of record shows the veteran suffers 
chronic anxiety, sleep impairment, intermittent self-
isolation, and intrusive thoughts.  He also has nightmares, 
increased arousal response, irritability, and hypervigilance.  
The evidence consistently shows the veteran's self-care and 
personal hygiene was good and that his communication is good.  
See April 2002 and October 2003 VA examination reports.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9411, 
review of the record shows that the veteran has consistently 
denied having panic attacks and that his thought process and 
communication is good.  At the October 2003 VA examination, 
the veteran's affect was constricted but his speech was semi-
spontaneous, fluent, and well articulated.  He had no 
significant memory impairment at the April 2002 VA 
examination, but in October 2003, the veteran reported that 
his memory was faulty at times, particularly for short term 
memory and pending tasks.  He explained that he becomes 
forgetful and cannot find things that he is looking for.  
There is no evidence of disturbance of motivation, and 
although the veteran has reported that his irritability has 
worsened, there is no evidence that he has any other 
disturbance of mood attributable to his service-connected 
PTSD.

As to work and social relationships, the Board notes the 
veteran has held the same job for more than 25 years.  
Although the October 2002 VA examination report reflects the 
veteran reported having problems with some people at work, at 
the January 2006 Video Conference hearing, he described his 
work at solitary as he is by himself for the majority of the 
day, and he testified that he has no problems with people at 
work.  The evidence shows that the veteran's social 
interaction is limited as he does not have many friends.  The 
veteran does, however, have one friend at work who is also a 
Vietnam veteran.  He also previously attended weekly group 
therapy sessions but stopped attending them because the 
facilitator was terminated.  See January 2006 Travel Board 
hearing transcript.  The Board notes the veteran has been 
married for 33 years and has four children and four 
grandchildren.  However, the October 2003 VA examination 
report reflects the veteran reported an increase in 
irritability, as he gets upset with his wife and 
grandchildren for no particular reason.   

Although there is evidence that the veteran's social 
interaction is impaired, the Board finds that the veteran's 
service-connected PTSD more nearly approximates the social 
and occupational impairment contemplated by the 30 percent 
rating.  The Board notes that the veteran has occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  At the January 2006 
Video Conference hearing, the veteran reported that, less 
than once a month, he misses about three days of work at a 
time due to his PTSD.  The Board also notes that even with 
his current occupational and social impairment, the veteran's 
functioning is generally satisfactory as he maintains his 
employment and has no significant problems interacting with 
people.  In this regard, the Board notes that the examiner 
who conducted the April 2002 VA examination noted that, while 
the veteran avoids most social gatherings and activities 
because of anxiety, his functioning is good otherwise.  In 
addition, the veteran's self-care and conversation are 
consistently shown to be good and normal, and at the April 
2002 VA examination, his thought process was good.  While 
there is evidence showing the veteran's short-term memory is 
impaired, his memory impairment is intermittent and there is 
no evidence showing his long term memory is impaired.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected PTSD warrants no higher than a 30 percent 
evaluation.  This finding is supported by the most recently 
assigned GAF score of 65 as shown at the October 2003 VA 
examination.  The Board also notes the April 2002 and October 
2003 VA examination reports reflect the veteran was assigned 
a GAF score of 70 to 75 covering the previous years, which 
denote no more than mild symptoms or some difficulty in 
social or occupational functioning.  

The Board notes that the veteran has reported having a 
history of suicidal thoughts, which is one of the criteria 
for a 70 percent rating.  However, the evidence shows that at 
the April 2002 VA examination, the veteran had no suicidal 
ideations, and at the October 2003 VA examination, he 
indicated that he thinks about suicide when he gets 
frustrated but he has not really attempted or come up with 
any plans lately.  In addition, although the veteran has 
reported that he has become used to cleaning his truck almost 
every day after his grandchildren leave, there is no evidence 
of obsessive or ritualistic behavior which interfere with 
routine activities.  Furthermore, the veteran's speech has 
never been described as illogical, obscure, or irrelevant and 
there is no evidence of near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  The Board again notes 
that the veteran's social interaction is limited, but the 
evidence of record does not show the veteran is unable to 
establish and maintain effective relationships.  

Likewise, a 100 percent rating is not warranted in this case 
because there is no evidence that the veteran has persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own names.  The Board 
does note that, at the October 2003 VA examination, the 
veteran reported seeing shadows out the corner of his eyes 
and sometimes having an intrusive thought about someone he 
killed in Vietnam.  However, the veteran's report of shadows 
and intrusive thoughts does not reach the level of 
"persistent delusions or hallucinations" and despite the 
veteran's report, the examiner noted the veteran did not have 
delusions or hallucinations.

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 30 percent 
rating currently assigned.  

As noted, therefore, the Board finds that an evaluation in 
excess of 30 percent for service-connected PTSD is not 
warranted.  

B.  Left Hand disability

Service connection for residuals of wound, left hand, 
postoperative, with history of fracture at base of first 
metacarpal, was established in November 1970; a 10 percent 
rating was assigned under DC 7805, effective from August 
1970.  At that time, the RO considered an October 1970 VA 
examination which reflected the veteran demonstrated palmar 
flexion to 20 degrees, dorsiflexion to 40 degrees, radial 
deviation to 10 degrees, and ulnar to zero degrees.  The 
veteran's thumb was held in neutral position and he was 
unable to actively flex the metacarpal and phalangeal joint.  
His index finger lacked four centimeters of touching the 
inner palmar fold and he was unable to proximate the thumb 
and fingertips.

In March 1971, the RO increased the veteran's rating for 
service-connected left hand disability to 20 percent under DC 
5299-5224, effective from August 1970.  The RO based its 
decision on a March 1971 VA examination which reflected the 
veteran's thumb was fixed in extension.  

In a September 1972 rating decision, the RO increased the 
veteran's rating for service-connected left hand disability 
to 30 percent under DC 5299-5222, effective from June 1972.  
The RO based its determination on a July 1972 VA examination 
where the veteran's left thumb was completely immobile and 
there was numbness in the posterior aspects of the left 
second and third fingers.  

In a June 2002 rating decision, the RO continued the 
veteran's 30 percent evaluation for service-connected left 
hand disability under DC 5010-5222, effective from June 1972.  
The veteran has asserted that his left hand disability 
warrants a higher evaluation.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5010-5222 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2005).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5222, for favorable ankylosis of three digits of one hand.  
The Board notes that, during the pendency of the veteran's 
claim and appeal, the rating criteria for ankylosis and 
limitation of motion of digits of the hand was amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 
48,784-87 (2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 2002 (issued in July 2002).  In 
March 2004 the RO issued an SOC that evaluated the veteran's 
claim using the old and new regulations effective from August 
2002.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown 4 Vet. 
App. 384 (1993).  

Review of the evidence, including the April 2002 and 
September 2003 VA examination reports, shows the veteran's 
left hand disability is manifested by increased stiffness in 
the thumb joint and occasional swelling.  The veteran is 
unable to flex his thumb due to increased stiffness in the 
thumb joint, but he is able to flex all the tips of his other 
fingers to the palmar surface of the hand without any 
difficulty.  There is muscle atrophy in his thumb and there 
is bone growth in the metacarpophalangeal (MCP) joint of the 
thumb.  He also has subjective sensory deficit (numbness) 
over the thumb, index, and middle fingers.  The veteran's 
strength in his thumb is about -3/5 and the strength of all 
other fingers is 5/5, with his overall hand strength at 4/5.  
The veteran has two surgical scars on his hand; one on the 
dorsal aspect measuring 3 1/2 inches long and the other on the 
palmar surface measuring 4 1/2 inches long.  Both scars are 
well-healed with no abnormalities.  

The Board notes that the veteran is right-handed and is 
disabled in the left, minor hand.  Under DC 5222, prior to 
August 2002, a 30 percent rating was warranted for favorable 
ankylosis of the thumb and any two fingers on the minor hand.  
Likewise, DC 5222, in effect as of August 2002, provides that 
a 30 percent rating is warranted for favorable ankylosis of 
the thumb and any two fingers on the minor hand.  

The veteran is currently assigned the highest possible 
disability rating under the old and amended DC 5222.  
Therefore, the Board has evaluated the veteran's left hand 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 30 
percent.  

In evaluating the veteran's claim under the rating criteria 
in effect prior to and as of August 2002, the Board notes 
that to rate the fingers as unfavorable ankylosis, the 
carpometacarpal and metacarpal phalangeal joint must be 
ankylosed or if only the metacarpal phalangeal or the 
proximal interphalangeal joint is ankylosed, a gap of more 
than 5.1 cm. between the fingertips and the transverse crease 
of the palm must be shown.  Here, with the exception of his 
thumb, the veteran's fingertips actively flex to the palmar 
surface of the hand and there is no evidence showing that 
both the carpometacarpal and the metacarpal phalangeal joints 
are ankylosed.  Therefore, rating as unfavorable ankylosis is 
not appropriate and thus, 38 C.F.R. § 4.71a, DCs 5216 to 5219 
(2002 & 2005) are not for application in this case.  

Rather, the veteran's left hand disability will be rated as 
favorable ankylosis.
In this context, the Board notes that the veteran's thumb, 
index, and middle fingers are the only fingers that are 
affected by his service-connected disability.  Therefore, 
38 C.F.R. § 4.71a, DCs 5220, 5221, and 5223 (2002 & 2005) are 
not for application.  The Board has considered DCs 5224 to 
5227 (2002 & 2005) which provide the rating criteria for 
ankylosis of individual fingers; however, the highest rating 
available under those codes are 10 and 20 percent; therefore, 
they do not assist the veteran in obtaining a higher 
evaluation.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scars he has 
on his hand.  The evidence shows the scars on the veteran's 
hand are well-healed with no abnormality and there were no 
findings of tenderness or pain on examination.  See April 
2002 and October 2003 VA examination reports.  Because there 
is no symptomatology or complaints regarding the scars, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2002 & 2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (2005).  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

Within this context, the Board notes that at the April 2002 
and October 2003 VA examinations, the veteran reported that 
he experiences flare-ups of pain in his left thumb during 
cold weather.  He reported that the flare-ups are usually 
severe in intensity and last anywhere from two to three hours 
to two to three days.  At the October 2003 examination, the 
veteran also reported increased fatigue and lack of 
endurance, however, at both examinations, the veteran denied 
any functional impairment in his left hand.  Both examiners 
stated that the veteran's left hand disability affects his 
daily activities and job because of severe pain, but noted 
that, during the flare-ups, he is still able to complete his 
duties at home and at his job, although slowly.  The October 
2003 VA examination report reflects the examiner opined that 
there is only mild functional impairment of his hand because 
of his thumb but noted he is able to use his hand because the 
rest of the hand is functional.  

Because the veteran's flare-ups of pain are intermittent and 
he is still able to work during these flare-ups, and because 
the examiners who conducted the April 2002 and October 2003 
VA examinations found no more than a mild functional 
limitation, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's functional 
limitation due to pain warrants a rating in excess of 30 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Based on the foregoing, the Board finds that the veteran's 
service-connected left hand disability warrants no more than 
a 30 percent rating.  

C.  Left arm and shoulder disability

Service connection for residuals of fragment wound to the 
left arm was established in November 1970; a noncompensable 
rating was assigned under DC 7805, effective from August 
1970.  At that time, the RO considered an October 1970 VA 
examination which revealed a scar near the left shoulder and 
slight atrophy in the left upper extremity.  

In a September 1972 rating decision, the RO increased the 
veteran's rating for service-connected left shoulder and arm 
disability to 20 percent under DC 5303, effective from June 
1972.  The RO based its decision on a July 1972 VA 
examination which reflected the veteran complained of sharp, 
severe pain in the left shoulder after lifting heavy objects 
which persist for several hours.  The veteran demonstrated 
full range of motion in the shoulder and there was a scar on 
the left posterior deltoid area.

He is currently rated 20 percent disabled under the criteria 
of 38 C.F.R. § 4.73, DC 5303 for injuries to muscle group 
III, which are the intrinsic muscles of the shoulder girdle, 
including the (1) pectoralis major I (clavicular) and (2) 
deltoid.  The functions of the group are elevation and 
abduction of the arm to level of shoulder and acting with 1 
and 2 of Group II in forward and backward swing of arm.

The veteran is right-hand dominant, see 38 C.F.R. § 4.69; 
therefore, his service-connected muscle injury involves his 
dominant left arm and shoulder.  Under DC 7303, a 20 percent 
rating is warranted for moderate injury in the dominant arm; 
a 30 percent rating is warranted for a moderately severe 
injury in the dominant arm; and a 40 percent rating is 
warranted for a severe injury in the dominant arm.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 
If present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

Review of the evidence shows that the veteran has 
consistently reported that his left shoulder injury has 
improved since the March 2001 surgery to repair a rotator 
cuff injury.  The April 2002 VA examination report reflects 
that the veteran reported having pain that was mostly sharp, 
brief, spontaneous, and which usually lasts for less than a 
minute.  He denied having stiffness, weakness, swelling, or 
lack of endurance, and he reported having no history of 
dislocation or subluxation.  On examination, there was mild 
muscle atrophy on the left deltoid area but there was no pain 
to deep palpation.  He had three surgical scars around 1/2 inch 
in length that were well-healed with no abnormalities.  He 
had another scar on the posterior aspect of his shoulder 
which measured 11/2 inches long and was well-healed with no 
abnormalities and had no pain to deep palpation.  X-rays of 
the veteran's shoulder revealed no acute osteoarticular 
changes, the interarticular spaces were preserved, and the 
soft tissues were unremarkable.  

The October 2003 VA examination report reflects that, on 
examination, there was mild muscle atrophy in the shoulder.  
There was no muscle atrophy or wasting in the upper extremity 
and there was no swelling or effusion.  The veteran 
demonstrated elevation to 180 degrees with marked pain at 180 
degrees; abduction to 180 degrees with only discomfort; 
external rotation to 80 degrees with only discomfort; and 
internal rotation to 80 degrees with no discomfort.  The 
examiner noted that the veteran had two wounds on the dorsal 
aspect of his shoulder measuring 1 inch in diameter and 11/4 
inches in length.  The scars were well healed with no 
abnormalities.

Applying the facts to the legal criteria above, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected left shoulder 
and arm disability warrants no more than a 20 percent rating 
under DC 5303.  As previously indicated, a higher evaluation 
would be warranted if the evidence established a moderately 
severe or severe muscle injury.  In this case, the veteran's 
service medical records reflect that the veteran sustained 
shrapnel wounds from a hand grenade that exploded near him.  
There were no other injuries noted.  The veteran's left 
shoulder injury was not the result of a small high-velocity 
or large low-velocity missile and there is no evidence that 
it caused debridement, prolonged infection, or sloughing of 
soft parts.  Moreover, there are no objective findings of 
record which show evidence of loss of normal firm resistance 
of muscles compared with the sound sides or ragged, depressed 
scars indicating wide damage to muscle groups.  

The Board notes there is evidence of some loss of muscle 
substance in the shoulder as well as evidence of loss of 
strength in the arm, which are criteria associated with a 
moderately severe muscle disability.  However, the Board 
finds that a 30 percent rating is not warranted because the 
evidence does not show the veteran has consistently 
complained of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  In addition, the evidence does not 
show loss of deep fascia on palpation and the veteran's scars 
do not indicate that the shrapnel went through one or more 
muscle groups.  The Board also notes the October 2003 VA 
examination report reflects that the veteran has maintained 
his job as a heavy equipment operator for 25 years even with 
his left shoulder and arm disability.  

Likewise, a 40 percent rating is not warranted because there 
is no evidence showing that the veteran's muscles are soft 
and flabby in the wound area or that his muscles swell and 
harden abnormally in contraction.  There is also no 
intramuscular trauma evidenced by x-ray findings and there is 
no evidence showing atrophy of muscle groups not in the track 
of the shrapnel injury.  

The Board has considered whether the veteran could be 
assigned a separate rating based on the scars on his 
shoulder.  The evidence shows the scars on the veteran's 
shoulder are well-healed with no abnormality and there were 
no findings of tenderness or pain on examination.  See April 
2002 and October 2003 VA examination reports.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against a finding that a separate compensable 
evaluation is warranted.  See 38 C.F.R. § 4.118, DCs 7803 to 
7805 (2002 & 2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (2005).  

The Board has also considered the veteran's disability in 
light of any potential neurological damage.  However, he has 
never been diagnosed with or demonstrated symptoms associated 
with any of the relevant neurological disabilities listed in 
the Rating Schedule.  See 38 C.F.R. § 4.124a, DC 8520, 8526 
to 8530 (2005).  Therefore, the Board finds that the veteran 
does not suffer from any neurological disability.  

In considering the veteran's functional loss due to pain on 
motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2005) and DeLuca, supra, the Board notes the examiner who 
conducted the September 2003 VA examination estimated that 
during acute flare-ups of pain there is a mild to moderate 
functional impairment in the function of the veteran's hand 
as he is able to continue to do his duties at work.  The 
examiner based his estimate on the severity of his wounds and 
physical examination.  The April 2002 and October 2003 VA 
examination reports reflect the veteran complained of pain on 
motion.  However, the Board notes that, at the January 2006 
videoconference hearing, the veteran testified that he has 
flare-ups mostly in the winter.  The Board also notes that 
even during the flare-ups of pain, the veteran is able to 
continue to do his duties at work.  Although the October 2003 
VA examiner estimated a 50 percent reduction in function, the 
Board finds that this additional functional impairment is 
contemplated in the disability rating currently assigned, 
which considers the cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, the Board finds that the veteran's service-connected 
left shoulder and arm disability more nearly approximates a 
moderate muscle disability and thus, warrants no more than a 
20 percent evaluation under DC 5303, as assigned by the RO.  

D.  Left knee scar disability

Service connection for residuals of fragment wounds with 
retained foreign bodies just above the left knee was 
established in November 1970; a noncompensable rating was 
assigned under DC 7805, effective from August 1970.  At that 
time, the RO considered the October 1970 VA examination which 
revealed a two and one half inch atrophic scar on the 
anterior left thigh.  X-rays revealed small foreign bodies 
within the left distal thigh.  

Review of the evidence shows that, on examination in April 
2002, the veteran's scar measured 21/2 inches long and was 
well-healed with no abnormalities.  The examiner who 
conducted the October 2003 VA examination noted the veteran's 
scar was very depressible and measured about 11/2 inches.  The 
scar was well-healed with no abnormalities, and there is no 
pain to deep palpation and no redness.  

The veteran is currently rated zero percent disabled under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 7805.  The 
Board notes that, during the pendency of the veteran's claim 
and appeal, amendments were made to the criteria for rating 
the skin, effective August 30, 2002. See 67 Fed. Reg. 49,596 
(July 31, 2002).  As noted above, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of an appeal, the Board considers both the former and 
current schedular criteria.  The RO evaluated the veteran's 
claim under the old and new regulations in making its rating 
decision dated June 2002 (mailed in July 2002).  In March 
2004 the RO issued an SOC that evaluated the veteran's claim 
using the old and new regulations effective from August 2002.  
A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown 4 Vet. App. 384 
(1993).  

The Board notes that the amendments did not change the rating 
criteria for DC 7805.  Under the old and amended DC 7805, 
scars other than on the head, face, or neck or that are 
superficial (characterized by a frequent loss of skin 
covering the scar), unstable, or painful on examination are 
rated based on the limitation of function of the affected 
part.  

Limitation of flexion and extension of the leg are rated 
under DCs 5260 and 5261.  Under DC 5260, a noncompensable 
rating is warranted for flexion limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that on 
examination in April 2002, the veteran had normal range of 
motion as he demonstrated flexion to 140 degrees with no pain 
or discomfort and extension zero degrees with no pain or 
discomfort.  Therefore, 38 C.F.R. § 4.71a, DCs 5260 and 5261 
do not assist the veteran in obtaining a higher rating.  

The Board has also considered the veteran's left knee scar 
under all other potentially applicable DCs.  However, his 
scar has never been shown to superficial, unstable, or 
painful on examination.  Therefore, DCs 7802 to 7804 (2002 & 
2005) are not for application in this case.  In addition, the 
highest rating available under those DCs is 10 percent and 
thus, would not afford the veteran a higher evaluation than 
currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected left knee scar, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder is denied.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of wounds, postoperative, left 
hand, with immobility of thumb and sensory loss, second and 
third fingers, with traumatic arthritis is denied.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fragment wound, deltoid area, left 
posterior shoulder and arm, is denied.

4.  Entitlement to a compensable rating for service-connected 
scar, above left knee, residual of fragment wound, is denied.


REMAND

Service connection for hypertension was established in 
November 1970; a 10 percent rating was assigned under DC 
7101, effective from August 1970.  At that time, the RO 
considered the veteran's service medical records which showed 
his blood pressure at enlistment was 138/36 
(systolic/diastolic) and was 130/80 at separation from 
service. Also considered was the October 1970 VA examination 
which revealed blood pressure readings of 140/104, 150/104, 
and 130/104.  The diagnosis was hypertension, and the RO 
granted service connection because hypertension was shown two 
months after the veteran was discharged from service.  

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.104, DC 7101-7007.  Hypertension 
with hypertensive cardiovascular disease is not listed in the 
Rating Schedule.  The RO assigned DC 7101-7007 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2005).  The RO determined that the most 
closely analogous diagnostic code is DC 7007, for 
hypertensive heart disease.

Under DC 7007, a 10 percent evaluation is warranted when a 
workload grater than 7 METs (metabolic equivalents) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required; 
a 30 percent evaluation is warranted when a workload greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a 100 percent 
evaluation is warranted where there is chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2) (2005).

After carefully reviewing the evidence of record, the Board 
notes there are is no medical evidence of record which 
documents the veteran's METs.  However, private medical 
records dated February 2003 reveal that the veteran 
complained of shortness of breath, having progressive 
headaches and fatigue, and having a near syncopal episode a 
few days prior to his appointment.  The assessment was 
dyspnea and uncontrolled hypertension.  An EKG revealed sinus 
bradycardia, nonspecific
T-wave abnormality, and an abnormal EKG.  A chest X-ray 
revealed no evidence of acute cardiopulmonary disease, but an 
echo revealed mild left atrial and ventricular enlargement.  
In addition, at the January 2006 videoconference hearing, the 
veteran testified that he takes about five medications to 
control his hypertension.  

After the videoconference hearing, the veteran's 
representative submitted a Progress Note from G.A.R., M.D., 
who saw the veteran on a routine visit in January 2006.  
There were no specific complaints noted, his hypertension was 
reported to be "OK," and he was scheduled to be seen again 
in three months.  The RO may wish to secure a report of any 
subsequent examination or treatment by Dr. R.

Because there is evidence showing the veteran requires 
constant medication to treat his hypertensive disability and 
that he has had dyspnea, fatigue, and syncope, and because 
there is also evidence showing the veteran has mild left 
atrial and ventricular enlargement (hypertrophy), the Board 
finds that another VA examination is necessary to evaluate 
the veteran's workload of METs and associated symptoms.  The 
Board notes the veteran was afforded a general medical VA 
examinations in April 2002 and September 2003, but the 
veteran's activity level was not evaluated to determine his 
workload of METs.  

In remanding this claim, the Board has considered other 
potentially applicable diagnostic codes to determine whether 
the veteran could obtain a higher evaluation; however, DC 
7101, for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) does not assist the veteran 
in obtaining a higher evaluation because the evidence does 
not show he has had predominately elevated systolic or 
diastolic blood pressure readings.  Likewise, no other codes 
would assist the veteran in obtaining a higher rating; 
therefore, a remand is necessary to determine whether the 
veteran's hypertensive disability warrants a higher 
evaluation under DC 7007, based on his workload of METs and 
associated symptoms.

The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  See 
38 C.F.R. § 3.655.

In view of the foregoing, the issue of entitlement to an 
evaluation in excess of 10 percent for service-connected 
hypertension with hypertensive cardiovascular disease is 
remanded to the RO.  VA will notify the veteran when further 
action is required on his part.

1.  The veteran should be scheduled for a VA 
cardiovascular examination for the purpose of 
ascertaining the nature and extent of severity of 
the service-connected hypertensive disease.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review is accomplished.  

a.  All necessary special studies or tests, 
including X-ray films, if necessary by the 
examiner, are to be done and all findings 
described in detail.

b.  Treadmill stress testing must be performed 
to measure the veteran's metabolic equivalents 
(METs), and if it cannot be done due to medical 
reasons, an estimation of the level of 
activity, expressed in MET's, must be made by 
the medical examiner that is supported by 
specific examples.

c.  Any opinions provided by the cardiologist 
must be accompanied by a complete rationale.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise informed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


